Title: To John Adams from Henry Marchant, 7 June 1790
From: Marchant, Henry
To: Adams, John



Dear Sir
Newport June 7th. 1790

Having been very ill with the Influenza, during the whole Time & long before the Convention sat; I retired immediately upon the Question’s being determined, not doubting but as a Packet was going the next Morning Mr. Owens the President of the Convention would see the Ratification completed and forwarded by Her.  I was astonished to find however, that He had contented Himself with sending a Bare Letter of Advice officially however to the President of the United States; and had left the Town without completing the Business; when two Hours more might have been sufficient—I suspect it was a political Delay, and under a Conception that possibly Congress might immediately proceed to the Choice of Officers &c lend that therefore the Ratification should not go on till the Assembly was called, so that the Senators might go on at the same Time, and that the Anties might have the Influence of their Senators to assist them in Appointments.—The Anties were much broke in their Ranks, and I fear the Feds will break as much.  Anties apply to Feds, and Feds to Anties for Help & Assistance and Recommendations for Offices—The Gentlemen who have been in the Army form a Line and take and offer Aid I conceive as They judge needfull—The Assembly are called to meet this Day—By tomorrow Night I presume the Members will be generally in, I expect all will be Confersion amongst the various Interests till this Business is over and settled—In the midst of all this, I hope the good tired old Whigs and true Federalists who have spent Nights and Days in the arduous Task, will not be forgot, or sacrificed to Anties, or those who have merely stood, waiting for the moment to snap at a Prize—I shall say but little as to myself;—save that I find Dr. Bradford pushes hard for the Place as I hear of District Judge, and I suppose has some of the Gentlemen of Providence, especially of the millitary Line to espouse his Nomination—How far His Pretensions will be made good by such Aids I know not—I have wrote a Letter to the President as you seemed to suggest that Idea to me when I had the Pleasure of seeing You at New York—I have taken the Liberty to inclose it to Your Excellency’s Care; with a Copy, Submitted to your Perusal—If You think it better, or as well, to suppress it, I beg in Friendship, you will not hesitate to do it:—If otherwise, I wish it may be delivered or sent in that Way You shall think proper—Upon Your Friendship I entirely rely, having made no other Application, altho’ I have been informed, my Name has been mentioned by Numbers within and without Congress: And I flatter myself that here in this State, I have the general Wishes—Till within a few Days I have scarcely heard any other Person mentioned for District Judge—
I can’t but feel anxious for Our old Friend Mr. Ellery; altho’ I cannot conceive the Pretensions of any of the three or four Characters I have heard mentioned as Candidates for the Office of Collector for Newport are comparable to those of Mr. Ellery—He seems to think it possible it may be thought, the Loan office hereafter may be brought up again; and that some may suggest that Mr. Ellery may be placed there.—But Mr. Ellery has no Idea that it will ever be considerable as to Profit; and hopes His Friends will support his Application for the Collectors Place.—His long tryed Services in this State, and in Congress, His Integrity, Family, Character and Sufferings, cannot I think be forgot.—I will pledge myself that in the Eyes & Wishes of the People here He is unrivalled—
I will venture to mention a Character we wish to succeed for the Naval Office.—Because He is a Man of strict Integrity, good Abillities, punctual, exact & vigilant.—Mr. Walter Channing, Brother to William Channing Esqr. who married Judge-Dana’s Wives Sister—Mr. William Channing was Atty Genl. till the paper mony Gentry turned him out.—I do not know where are Atty for the District can be found so worthy of Attention as Mr. Wm. Channing:—In extensive Practice and Law Knowledge scarcely equalled, inferior to none—His Name & Family will be well known to the President upon recollection—I have heard but of one Person who would wish to be Marshall of the Court—There may be others.—It may be wished that Names may be suggested for every Place—I can sincerely recommend Col. Jabez Champlin of Newport for Marshall—He has ever been a faithful Whig;—He was a faithful high Sheriff for the County of Newport before the War;—spent much of His Time in teaching our ardent Sons the millitary Discipline in 1775 and 1776, some of his Schollars afterwards seated the Walls of Quebeck—Altho’ He has been much reduced in His Circumstances and has a Family to support; yet He preserves His Character, and has the Countenance and Protection of two near Relations, as respectable Names and Fortunes as any in this Town, and who will become Sponsers for his good Conduct.  One of them Mr. George Champlin has been my worthy Colleague as a Member for this Town in the Genl. Assembly throughout this Struggle; and a Member of the Convention, and to whose Abillities & Exertions this Town, State & Publick at large are greatly indebted for the Success in the Adoption of the Constitution—
I have kept my Letter open till now 12 o’Clock Tuesday, expecting something might turn up from the meeting of the Assembly to notice You of; But I find we shall not more than make a House by Night; and the Post goes out in an Hour—I almost blush when I recollect the Trouble my long Letters have given You:—And I fear You will be weary with Your Correspondence. But still suffer me to subscribe myself / Your sincere Friend, / most obedient / and very humble Servt.

Henry Marchant